Citation Nr: 1750290	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease, as secondary to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

In December 2016, the Board remanded the case to the RO for additional development.  The Board remanded the case to afford the Veteran a VA examination and to obtain private medical records.  In January 2017, the RO sent a letter to the Veteran asking him to either submit or authorize VA to obtain the records of the private medical providers.  To date, the Veteran has not responded.  In March 2017, the Veteran did not report for a scheduled VA examination regarding his claim of service connection for a heart disability.  Under the circumstances, the Board finds the requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As reflected by the title page, the Board is expanding the scope of the claim to encompass any heart disorder raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

The Veteran does not have a currently diagnosed disability of the heart.


CONCLUSION OF LAW

The criteria for establishing service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks entitlement to service connection for a heart disorder secondary to herbicide exposure.  He believes he was exposed to herbicide agents while serving in Vietnam.  He asserts he has a heart disability because he is treated for high blood pressure (hypertension) and he intermittently experiences pain in his left arm, shoulder, and chest.  The Board notes a December 2011 rating decision denied service connection for hypertension.  

The DD Form 214 shows that the Veteran received the Vietnam Service Medal, awarded for support or participation in military operations in the Republic of Vietnam, and the Republic of Vietnam Campaign Medal, for direct participation in military operations in the Republic of Vietnam.  The RO conceded his exposure to herbicide agents in denying his claim.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  If a veteran was exposed to an herbicide agent during active military service, ischemic heart disease, if manifest to a compensable degree, is presumed to have been incurred in service.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e).

In January 2011, a VA examiner determined the Veteran did not have ischemic heart disease.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran denied any history of myocardial infraction or cardiac problems

VA obtained the Veteran's private medical records and VAMC treatment records.  These records do not reflect a diagnosis of ischemic heart disease, but they do indicate the Veteran had a mild dilation of the aorta (also referred to as an aortic aneurysm), and other clinical findings such as a mild sclerotic aortic valve; mild mitral annular calcification; minimal aortic regurgitation; mitral, tricuspid, and pulmonic regurgitation; and decreased left ventricular compliance.  The Veteran is treated by a cardiologist, who appears to be following the Veteran for hypertension and the mild dilation of the aorta.  There has not been any cardiac or heart diagnosis, including ischemic heart disease.  

To establish entitlement to VA disability compensation, there must be a current disability resulting from the injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim of service connection for a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even though exposure to herbicide agents during Vietnam is conceded, the Board finds that the evidence is against a finding that the Veteran has a currently diagnosed heart disability. There is no medical evidence in the file indicating that the Veteran is diagnosed with any disability of the heart such as coronary artery disease, myocardial infarction, or any other ischemic heart disease.  The Board acknowledges that the Veteran reported a history of high blood pressure and intermittent left arm, shoulder, and chest pain.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of a heart disability or as to the etiology of a heart disability is not competent evidence, as this is a complex medical condition.  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements, as the opinion was offered by a medical professional after consideration of the history of the disability including the Veteran's reports of left arm, shoulder, and chest pain, and as the opinion is supported by a clear explanation.  Furthermore, hypertension is specifically excluded from presumptive affiliation with herbicide exposure as it does not qualify within the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309 (e), Note 2 (the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease).

In this case, a VA examiner was requested to determine the existence and etiology of any heart disability. The January 2011 VA examiner found that there was insufficient evidence for a heart diagnosis including ischemic heart disease.  Here, the examiner possesses the necessary education, training, and expertise to provide an opinion as to the existence of any current disability.  This is the most probative evidence as to the existence of a current disability and is adverse to the claims. The other medical evidence of record is not in conflict with the finding by the examiner of no current disabilities of the heart.  

As the preponderance of the evidence establishes that the Veteran does not have currently diagnosed disability of the heart, the claim must be denied.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Circ. 1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).


ORDER

Entitlement to service connection for a heart disability is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


